Citation Nr: 0826151	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  07-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for flat feet.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from June 1945 to May 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Albuquerque, New Mexico, Regional 
Office (RO), which, in pertinent part, determined that new 
and material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for flat feet.  

In August 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  
In August 2007, the Board granted a motion to advance this 
case on the docket.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

When this matter was previously before the Board in December 
2007, it was remanded to the RO for additional evidentiary 
development.  All requested development has been conducted 
and the claim is now before the Board for consideration.  


FINDINGS OF FACT

1.  In rating decisions dated in September 1986 and November 
1987, the RO denied entitlement to service connection for 
flat feet.  The veteran did not appeal those decisions, and 
they became final.

2.  The additional evidence received since the September 1986 
and  November 1987 rating decisions is either cumulative or 
redundant of evidence previously considered, or by itself or 
when considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSION OF LAW

1.  The September 1986 and November 1987 rating decision 
denying service connection for flat feet are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
flat feet, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in December 2007 that fully addressed all 
required notice elements.  The letter informed the veteran of 
his and VA's respective duties for obtaining evidence and, 
although no longer required, asked him to submit evidence 
and/or information in his possession to the AOJ.  The letter 
also included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board also 
notes the December 2007 letter informed the veteran of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Therefore, the Board finds that 
adequate notice has been provided.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of an 
SSOC issued in May 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA outpatient treatment records, as well as 
medical records from private physicians who have treated the 
veteran.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that, if new and material evidence is 
presented or secured with respect to a claim which as been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007) (effective from August 
29, 2001).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for pes planus (or flat 
feet) was denied in a rating decision dated September 1986.  
The RO denied the veteran's claim on the basis that the 
veteran's flat feet existed prior to service and there was no 
evidence showing the pre-existing disability was aggravated 
during military service.  

The veteran did not appeal the RO's determination but, 
instead, submitted additional medical evidence in support of 
his claim, including a January 1987 statement from his 
private physician, Dr. L.J.S., which purported to relate the 
veteran's current foot problems to his military service.  In 
a November 1987 rating decision, the RO confirmed the 
previous denial, finding that the newly submitted evidence 
did not show that the veteran's flat feet were aggravated 
during service.  

The veteran was notified of the RO's decisions in September 
1986 and November 1987, but he did not appeal the RO's 
determination.  Therefore, the September 1986 and November 
1987 rating decisions became final.  See 38 U.S.C.A. § 7105 
(West 2002).  The evidence associated with the claims file at 
the time of the September 1986 and November 1987 rating 
decisions included the veteran's service medical records, 
written statements from Dr. L.J.S., dated in August 1986 and 
January 1987, a December 1986 written statement from Dr. 
R.W.P., and a June 1986 VA outpatient treatment record.  

Since the November 1987 rating decision, the veteran has 
submitted written statements from his private physicians 
dated in August 1986, December 1986, and January 1987.  
However, this evidence is not new because it was included in 
the record and considered by the RO at the time of the last 
final decision.  

The new evidence that has been received into the record in 
conjunction with this claim includes a January 1989 VA 
examination report, a February 1989 written statement from 
Dr. M.H., and VA outpatient treatment records dated from 1986 
to 1987 and from January 2002 to January 2005.  While this 
evidence is new, in that it was not of record at the time of 
the last final decision, the Board finds it is not material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim.  In this regard, the Board notes 
that, although the VA outpatient treatment records and 
January 1989 VA examination report contain objective evidence 
of symptomatology associated with the veteran's feet, this 
evidence does not show that his pre-existing flat feet 
disability was aggravated during service or that he currently 
has a flat feet disorder that is otherwise related to a 
disease or injury incurred in service.  

Similarly, the Board finds that the February 1989 statement 
from Dr. M.H. is not material because it does not raise a 
reasonable possibility of substantiating the claim.  Indeed, 
Dr. M.H. provided an opinion that the veteran's flat feet are 
congenital in nature and would have developed irrespective of 
his military service.  In order to reopen this claim, there 
must be evidence which relate to an unestablished fact and 
raises a reasonable possibility of substantiating the claim.  
However, the opinion provided by Dr. M.H. does not relate to 
in-service aggravation of the veteran's flat feet disability 
or raise a reasonable possibility of substantiating this 
claim.  This opinion, in fact, contradicts the basis for the 
veteran's claim.  

In making this determination, the Board does not doubt the 
veteran sincerely believes he is entitled to service 
connection for his flat feet disability; however, without 
competent medical or lay evidence showing that his flat feet 
were aggravated during service or is otherwise related to his 
military service, the Board is unable to reopen this claim.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for service connection for flat 
feet.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for flat feet is not reopened, 
and the appeal is accordingly denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


